        IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF MISSOURI
                     WESTERN DIVISION

 UNITED STATES OF AMERICA,

            Plaintiff,

           v.                            Case No.

 $24,600 IN UNITED STATES
 CURRENCY,

            Defendant.


                COMPLAINT FOR FORFEITURE IN REM

      Plaintiff, United States of America, by its attorneys, Teresa A. Moore,

Acting United States Attorney for the Western District of Missouri, and Mary

Kate Butterfield, Assistant United States Attorney, brings this complaint

and alleges as follows in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                         NATURE OF THE ACTION

      1.     This is an action to forfeit property to the United States for

violations of 21 U.S.C. § 881(a)(6).

                         THE DEFENDANT IN REM

      2.     The defendant $24,600 in United States currency was seized on

September 9, 2019, at the Greyhound Bus terminal, located at 1101 Troost

Avenue, Kansas City, Missouri. It is presently in the custody of the United

States Marshals Service in the Western District of Missouri.

                         JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over an action

commenced by the United States under 28 U.S.C. § 1345, and over an action




     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 1 of 13
for forfeiture under 28 U.S.C. § 1355(a). This Court also has jurisdiction over

this particular action under 21 U.S.C. § 881(a)(6).

       4.     This Court has in rem jurisdiction over the defendant property

pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to

the forfeiture occurred in this district and pursuant to 28 U.S.C. §

1355(b)(1)(B), incorporating 28 U.S.C. § 1395, because the defendant property

is found in this district.

       5.     Venue is proper in this district pursuant to 28 U.S.C. §

1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred

in this district and pursuant to 28 U.S.C. § 1395, because the action accrued

in this district and the defendant property is found in this district.


                             BASIS FOR FORFEITURE

       6.     The defendant property is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) because it constitutes 1) money, negotiable instruments,

securities and other things of value furnished and intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances

Act; 2) proceeds traceable to such an exchange; or 3) money, negotiable

instruments, and securities used and intended to be used to facilitate a

violation of the Controlled Substances Act.

                                    FACTS

       7.     On September 9, 2019, Kansas City, Missouri Police

Department (KCPD) Detective Lanaman and other members of the Missouri

Western Interdiction and Narcotics (MoWIN) Drug Task Force, conducted


                                        2


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 2 of 13
interdiction duties at the Greyhound Bus terminal located at 1101 Troost

Avenue, Kansas City, Jackson County, Missouri. These duties involved

observing passengers arriving on a bus that originated in New York, New

York and would terminate in Los Angeles, California.

      8.     At approximately 12:15 p.m., Detective Lanaman observed a

male who was pacing throughout the terminal and looking around as though

he was checking to see if he was being followed.

      9.     Detective Lanaman observed the male, who was carrying a

small black gym bag, walk away from an area where other detectives were

conducting consensual contacts with passengers from the same bus.

      10.    The male kept the black gym bag in his hands at all times as he

moved through the terminal, even when purchasing something to drink,

despite the fact that putting the bag on the ground would have made it easier

to access his wallet.

      11.    The male then returned to the seating area in the terminal and

sat down. Detective Lanaman again observed the male look around and

behind him as though he was checking to see if he was being followed.

      12.    Detective Lanaman approached the male, introduced himself as

a police officer and explained that he was speaking with passengers

regarding their travel. Detective Lanaman asked the male if he was willing

to speak to him and the male agreed.




                                       3


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 3 of 13
      13.    Detective Lanaman asked the male if he was traveling for

business or pleasure, and the male said that he was returning from

Pennsylvania where he had visited a sick friend.

      14.    The male provided Detective Lanaman with a copy of his bus

ticket, which indicated he was traveling from Pennsylvania to California. The

passenger name listed on the ticket was Ivan Sierra.

      15.    When asked by Detective Lanaman for identification, the male

provided a California driver’s license that positively identified him as Ivan

Cordova-Sierra (Cordova-Sierra).

      16.    Detective Lanaman asked Cordova-Sierra if he was carrying any

narcotics, weapons, money or other proceeds from the illegal trafficking of

drugs. Cordova-Sierra stated he was not and offered Detective Lanaman the

opportunity to search his bag.

      17.    Detective Lanaman then followed up and confirmed that

Cordova-Sierra was giving consent to search the gym bag. Cordova-Sierra

responded, “Sure, go ahead.”

      18.    While searching the gym bag, Detective Lanaman observed a

white plastic bag containing what appeared to be United States currency.

When asked by Detective Lanaman how much money the bag contained,

Cordova-Sierra stated, “$5,000, it’s a lot of twenties.”




                                        4


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 4 of 13
         19.   Detective Lanaman suggested to Cordova-Sierra that they go to

a more secluded area of the bus terminal so that other passengers would not

be aware he was carrying that much cash.

         20.   Cordova-Sierra agreed and followed Detective Lanaman into the

customer service area to continue the conversation. Detective Lanaman

removed the plastic bag containing the United States currency from the gym

bag. Detective Lanaman observed the currency inside was banded together

with rubber bands.

         21.   The banding of currency together with rubber bands in this

manner is consistent with packaging of drug proceeds by traffickers for

transfer via courier.

         22.   Due to the size of the bundles, Detective Lanaman told Cordova-

Sierra that the bundles appeared to contain more than $5,000. Cordova-

Sierra stated, “it’s actually $24,600.” When asked by Detective Lanaman

why he lied about the amount of cash, Cordova-Sierra responded, “I’m not

sure.”

         23.   Detective Lanaman told Cordova-Sierra that he was concerned

about Cordova-Sierra’s behavior and believed the currency was being

transported back to Los Angeles as money gained from the sale of drugs.

         24.   Cordova-Sierra responded that the money was originally for the

purchase of a car in Pennsylvania but that he did not end up buying a car.




                                       5


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 5 of 13
When asked by Detective Lanaman why he did not mention the purchase of a

car when the currency was first discovered, Cordova-Sierra did not respond.

      25.    Detective Lanaman advised Cordova-Sierra that he could have a

drug-detecting canine sniff the gym bag containing the currency. Cordova-

Sierra responded, “Sure. Ok.”

      26.    Detective Lanaman requested Detective Acton and his canine

Bennett respond and conduct a sniff check of the currency. Detective Acton

transported the black gym bag to the luggage holding area inside the

Greyhound terminal. Once there, he placed the black gym bag with other

unrelated baggage.

      27.    Detective Acton then responded with Canine Bennett and

conducted a sniff check of all the luggage in the area.

      28.    Canine Bennett alerted to the odor of narcotics coming from or

about Cordova-Sierra’s black gym bag.

      29.    Canine Bennett is a 10-year-old Labrador Retriever who was

certified most recently in April 2019 by the National Police Canine

Association. Bennett is certified to alert to the odor of cocaine, marijuana,

methamphetamine, and heroin.

      30.    Canine Bennett has assisted in the seizure of 1,012.87 pounds of

Marijuana, 83.93 pounds of Methamphetamine, 31.95 pounds of Cocaine, 1.42

pounds of Heroin, 2,633 units of Ecstasy, 1.1 gallons of PCP, and $436,628 in

United States currency.


                                       6


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 6 of 13
      31.    Detective Lanaman then asked Cordova-Sierra multiple

question about his employment. Cordova-Sierra stated that he worked for

his brother-in-law doing landscaping.

      32.    When pressed by Detective Lanaman for the name of the

company to verify tax records, Cordova-Sierra responded that he was working

under the table for his brother-in-law, whom he identified as Adrian Guillen.

Cordova-Sierra further informed Detective Lanaman that he only worked for

Guillen when he needed money.

      33.    Based on Cordova-Sierra’s deceit regarding the currency and the

canine alert to odor of illegal drugs on or about the currency, Detective

Lanaman told Cordova-Sierra he was not under arrest but that the currency

was being seized.

      34.    Cordova-Sierra told Detective Lanaman that he did not want to

miss his bus and was going to leave. Detective Lanaman then asked

Cordova-Sierra if he had any questions and Cordova-Sierra responded,

“Nope,” and then calmly walked out of the customer service area and into the

line to re-board the bus.

      35.    The official count of the United States currency seized from

Cordova-Sierra’s gym bag was $24,600.

                       Money Laundering Investigation

      36.    During the post-seizure investigation, KCPD Detective Arthur

Willingham, who is a Task Force Officer (TFO) with the Drug Enforcement


                                        7


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 7 of 13
Administration (DEA), learned that Cordova-Sierra was suspected of

participating in an organized money laundering ring involving The Check

Cashing Place, Incorporated, a southern California money service business.

      37.     R&L Management Company, Incorporated (R&L) provides

management services, including compliance operations, to various

businesses, including The Check Cashing Place.

      38.     Rob McDonald, an employee of R&L, informed TFO Willingham

that R&L uncovered a money laundering scheme involving Cordova-Sierra

and six other individuals, all of whom were residents of Inglewood,

California.

      39.     A Customer Service Representative (CSR) employed by The

Check Cashing Place was central to the scheme and helped multiple

individuals, including Cordova-Sierra, transfer money to Culiacan, Sinaloa,

Mexico.

      40.     Information provided by R&L revealed that the CSR helped

participants of the scheme send multiple money transfers on the same date,

pushing the total amount sent above the $10,000 Bank Secrecy Act (BSA)

reporting requirement.

      41.     The frequency and amount of the transactions indicates that the

money transfers were structured to avoid detection by law enforcement and

avoid triggering the $10,000 reporting requirement. R&L believed that




                                      8


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 8 of 13
because the money transfers were directed to the Sinaloa Region of Mexico,

they were most likely related to a drug cartel.

      42.    The Sinaloa Cartel, as evidenced by its name, operates out of the

Mexican state of Sinaloa. The cartel is involved in international drug

trafficking and money laundering and employs many different methods of

laundering proceeds. Among these methods is utilizing banks and money

couriers to funnel funds from the purchase of illegal drugs back to Mexico.

      43.    The CSR was terminated on July 15, 2019. Her inability to

facilitate money transfers may have made it necessary for the involved

parties to switch to other money laundering methods, such as cash couriers,

which is consistent with Cordova-Sierra travelling with bulk cash from the

east coast of the United States to Los Angeles, California.

                 Cordova-Sierra’s Purported Brother-in-Law

      44.    Subsequent investigation into Cordova-Sierra revealed that

Cordova-Sierra and Guillen, his purported brother-in-law, have the same

address in Inglewood, California.

      45.    In addition, it was discovered that on August 25, 2019, Guillen

withdrew a total of $15,980 from three separate Bank of America accounts.

      46.    This withdrawal activity is consistent with money movement

through funnel accounts where, close in time, a single person withdraws

funneled funds from multiple accounts.




                                       9


     Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 9 of 13
         47.   The funds are usually withdrawn in states close to the United

States border with Mexico. The funds are subsequently directed to Mexico by

other means.

         48.   The California Secretary of State has no record of Guillen ever

owning any legitimate, registered business in California. This is inconsistent

with Cordova-Sierra’s story that Guillen operated a landscaping business.

         49.   On September 12, 2019, the Jackson County, Missouri

Prosecutor’s Office was advised of the seizure and declined filing a forfeiture

action related to the $24,600.

         50.   DEA initiated administrative forfeiture for the currency seized

from Cordova-Sierra pursuant to 21 U.S.C. § 881. Cordova-Sierra filed a

claim and the matter was referred to the U.S. Attorney’s Office for the

Western District of Missouri.

         51.   In Cordova-Sierra’s claim, he now states that the $24,600

consisted of his own personal savings, as well as money borrowed from family

members.

         52.   Cordova-Sierra further claims that he has no documentation for

the cash at issue because, “I live with my parents so I had my savings and I

had asked family members for personal loans witch [sic] I would like to pay

back.”




                                        10


    Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 10 of 13
      53.    At no point during the encounter with Detective Lanaman did

Cordova-Sierra mention that he had borrowed the money in question from

family members and that he wished to pay them back.

      54.    Rather, Cordova-Sierra first lied about the amount of cash in his

bag and later said the cash was intended for the purchase of a car.

      55.    In Cordova-Sierra’s claim, he does not mention anything about

purchasing a car.

                            CLAIMS FOR RELIEF
                        FIRST CLAIM FOR RELIEF
      56.    The Plaintiff repeats and incorporates by reference the

paragraphs above.

      57.    By the foregoing and other acts, defendant $24,600 in United

States currency constitutes moneys, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by any person in

exchange for a controlled substance or listed chemical in in violation of 21

U.S.C. § 801, et seq., and therefore, is forfeitable to the United States

pursuant to 21 U.S.C. § 881(a)(6).

                        SECOND CLAIM FOR RELIEF

      58.    The Plaintiff repeats and incorporates by reference the

paragraphs above.

      59.    By the foregoing and other acts, defendant $24,600 in United

States currency constitutes proceeds traceable to an exchange of moneys,

negotiable instruments, securities, or other things of value furnished or
                                        11


    Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 11 of 13
intended to be furnished by any person in exchange for a controlled substance

or listed chemical in violation of 21 U.S.C. § 801, et seq., and therefore, is

forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

                         THIRD CLAIM FOR RELIEF

      60.    The Plaintiff repeats and incorporates by reference the

paragraphs above.

      61.    By the foregoing and other acts, defendant $24,600 in United

States currency constitutes moneys, negotiable instruments, securities, or

other things of value used or intended to be used to facilitate any violation of

21 U.S.C. § 801, et seq., and therefore, is forfeitable to the United States

pursuant to 21 U.S.C. § 881(a)(6).

      WHEREFORE the United States prays that the defendant property be

forfeited to the United States, that the plaintiff be awarded its costs and

disbursements in this action, and for such other and further relief as the

Court deems proper and just.

                                  Respectfully submitted,

                                  Teresa A. Moore
                                  Acting United States Attorney
                                                 Digitally signed by MARY
                                  MARY           BUTTERFIELD
                                  BUTTERFIELD    Date: 2021.03.29
                           By                    09:18:39 -05'00'


                                  Mary Kate Butterfield
                                  Assistant United States Attorney
                                  400 E. 9th Street, Fifth Floor
                                  Kansas City, Missouri 64106
                                  Telephone: (816) 426-3122
                                  E-mail: Mary.Kate.Butterfield@usdoj.gov


                                        12


    Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 12 of 13
                               VERIFICATION

        I, Task Force Office, Arthur Willingham, hereby verify and declare

under penalty of perjury that I am a Task Force Officer with the Drug

Enforcement Administration, that I have read the foregoing Verified

Complaint in Rem and know the contents thereof, and that the factual

matters contained in paragraphs seven through 55 of the Verified Complaint

are true to my own knowledge, except that those matters herein stated to be

alleged on information and belief and as to those matters I believe them to be

true.

        The sources of my knowledge and information and the grounds of my

belief are the official files and records of the United States, information

supplied to me by other law enforcement officers, as well as my investigation

of this case, together with others, as a Task Force Officer of the Drug

Enforcement Administration.

        I hereby verify and declare under penalty of perjury that the foregoing

is true and correct.


                                        V$UWKXU:LOOLQJKDP
Dated __________________
                                               Arthur Willingham
                                               Task Force Officer
                                               Drug Enforcement
                                               Administration




                                       13


    Case 4:21-cv-00200-GAF Document 1 Filed 03/29/21 Page 13 of 13
